In Quo Warranto. On consideration of respondent’s motion for judgment on the pleadings. Motion denied. On consideration of the city of Akron’s motion for leave to intervene. Motion granted. An alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 12.05: The parties shall file any evidence they intend to present within 20 days after the date of this entry; relator shall file a brief within 10 days after the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after the filing of respondent’s brief.